In a proceeding pursuant to CPLR 5206 (e) to compel the sale of a homestead to satisfy a money judgment, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), entered November 3, 2011, as denied his motion for summary judgment on the petition.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the petitioner’s motion for summary judgment on the petition is granted.
Contrary to the Supreme Court’s determination, the petitioner established his prima facie entitlement to judgment as a matter of law by submitting evidence that he has a valid judgment against the respondent Harry E. Hunt, and that Hunt is, by deed recorded on June 22, 2001, a joint owner of the homestead sought to be sold. In opposition, the respondents failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 560 [1980]).
*955Accordingly, the petitioner’s motion for summary judgment on the petition should have been granted. Skelos, J.E, Leventhal, Austin and Sgroi, JJ., concur.